United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakeland, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-141
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2010 appellant filed a timely appeal from a September 28, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
September 15, 2009.
FACTUAL HISTORY
On September 29, 2003 appellant, then a 50-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 27, 2003 she sustained an injury while lifting
heavy mail. On October 17, 2003 OWCP accepted an abdominal wall strain, and on March 29,
1

5 U.S.C. § 8101 et seq.

2004 OWCP accepted a prolapsed bladder.2 Appellant underwent anterior colporrhaphy surgery
on January 12, 2005 by Dr. Clifton Wheeler. She returned to a light-duty position and continued
to work light duty. In a duty status report (Form CA-17) dated December 18, 2006, Dr. Wheeler
indicated that appellant could work with a 10-pound lifting restriction.
In a memorandum of telephone call (Form CA-110) dated September 21, 2009, appellant
reported that she was told on September 15, 2009 that the employing establishment no longer
had work within her restrictions. On January 25, 2010 OWCP received a January 18, 2010 Form
CA-2a (notice of recurrence) commencing September 15, 2009. Appellant stated that the
employing establishment no longer provided work within her medical restrictions.
By decision dated April 5, 2010, OWCP denied the claim for a recurrence of disability.
It found that the job withdrawn was not a light-duty job made to specifically accommodate a
work-related injury.
Appellant requested a telephonic hearing, which was held on August 11, 2010. The
hearing representative requested that she submit additional medical evidence. In a report dated
September 8, 2010, Dr. Wheeler reviewed appellant’s history and noted the January 12, 2005
surgery. He indicated that, when she returned to work postoperatively, she was given a 10pound lifting restriction. Dr. Wheeler stated this restriction was “indefinite,’ that appellant was
seen in December 2006, July 2007, August 2008 and October 8, 2009 and “on all of those visits
and with the 10-pound lifting restriction still in place, she has shown adequate to good support
with no evidence of recurrent cystocele.” He further stated, “Based on the patient’s history of
the acute onset of symptomatic cystocele following the lifting of heavy tubs of mail at her
employment with the postal service, findings immediately following the reported event,
progression to surgical correction, and the sustainment of good support subsequent to surgery, I
have no reason to lift the restriction of a 10-[pound] limitation on weight lifting.” Dr. Wheeler
concluded that this restriction was permanent.
By decision dated September 28, 2010, the hearing representative affirmed the April 5,
2010 OWCP decision. The hearing representative found it was appellant’s burden of proof, that
Dr. Wheeler did not provide objective findings and offered prophylactic restrictions.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
2

OWCP explained that a physician had diagnosed a cystocele, or a bladder hernia that herniated out of the
vaginal opening. The ICD9 diagnosis code 618.0 describes the condition as a prolapse of the vaginal walls without
uterine prolapse.

2

work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
It is appellant’s burden of proof to establish a recurrence of disability commencing
September 15, 2009. As noted, the withdrawal of a light-duty job made to accommodate the
claimant’s work-related restrictions is a recurrence of disability. OWCP does not contest that the
employing establishment withdrew the light-duty job that appellant had been performing. It is its
position that as of September 15, 2009 the light-duty job was not a job assignment made to
specifically accommodate work-related restrictions.
OWCP does not acknowledge that on this issue it would be their burden of proof to
establish that on or prior to September 15, 2009 the work-related restrictions had ceased. In this
case it accepted an abdominal wall strain and a prolapsed bladder (cystocele). Appellant
returned to a light-duty job following surgery and continued to work with restrictions. For
OWCP to prevail on its argument, it must establish that the accepted conditions had resolved, or
that any continuing work restrictions were not related to the accepted work injuries.6
In this regard OWCP reviewed Dr. Wheeler’s September 8, 2010 report and concluded
that the physician provided only prophylactic restrictions that is, restrictions based solely on the
possibility of a future injury, not on appellant’s residuals of her accepted bladder condition.
Dr. Wheeler’s report however clearly states that appellant’s 10-pound lifting restriction was

3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

6

Once OWCP accepts a claim, it has the burden to establish that the disability had ceased or that it was no longer
related to the employment. Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R.
§ 10.503.

3

permanent.
resolved.

He did not provide any opinion that the employment-related conditions had

The record establishes that appellant’s light-duty position, which was offered to
accommodate her work-related medical restrictions, was withdrawn. The medical evidence of
record also establishes that appellant still required light duty for her accepted conditions. OWCP
has not established that her accepted medical conditions and restrictions ceased. Appellant has
established a recurrence of disability as the light-duty work offered to accommodate her medical
restrictions was withdrawn.
CONCLUSION
The Board finds that appellant has established a recurrence of disability due to
withdrawal of light-duty work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2010 is reversed.
Issued: September 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

